Citation Nr: 1810017	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  08-24 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include as a manifestation of an undiagnosed illness or other qualifying chronic disability under 38 U.S.C. § 1117 (2012) and 38 C.F.R. § 3.317 (2017).

2. Entitlement to service connection for nervous twitching, to include as due to a psychiatric disorder, and to include as a manifestation of an undiagnosed illness or other qualifying chronic disability under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317.

3. Entitlement to service connection for a bilateral foot disorder, to include pes planus, and to include as a manifestation of an undiagnosed illness or other qualifying chronic disability under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317.

4. Entitlement to service connection for chronic joint pain, to include as a manifestation of an undiagnosed illness or other qualifying chronic disability under 38 U.S.C. § 1117  and 38 C.F.R. § 3.317 .




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1988 to December 1991 with subsequent service in the Air Force Reserves from December 1991 to January 1998. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  Jurisdiction was subsequently transferred to the VA RO in Detroit, Michigan.

In January 2016, the Board most recently remanded the claims for further development, to include obtaining the Veteran's Air Force Reserves service personnel records and service treatment records (STRs), as well as scheduling the Veteran for VA examinations.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of a bilateral foot condition and chronic joint pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have a current psychiatric disability which is related to service.

2.  The Veteran is not shown to have current nervous twitching of the legs which is related to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disability have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.159, 3.303, 3,317 (2017).

2.  The criteria for service connection for nervous twitching have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection

Service connection may be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective October 16, 2012, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2021 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia Theater of operations).  See 77 Fed. Reg. 71382 (2016).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317(a), (b) (2017). 

The Board notes that Congress revised 38 U.S.C. § 1117, effective March 1, 2002.  In the revised statute, the term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective June 10, 2003, VA promulgated revised regulations to, in part, implement these statutory changes.  See 38 C.F.R. § 3.317(a)(2).

Because the Veteran served in the Southwest Asia Theater of Operations from January 1991 to July 1991, he is a Persian Gulf veteran within the meaning of the applicable statute and regulation.  It must now be determined whether the Veteran's claimed psychiatric and nervous twitching disabilities are associated with an undiagnosed illness or other qualifying chronic disability that became manifest either during the Veteran's Persian Gulf War service or to a degree of 10 percent or more after separation from service. 

In relevant part, 38 U.S.C. 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim, see McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 21 Vet. App. at 323.  

Psychiatric Disability

In regards to the Veteran's claimed psychiatric disability, the Board notes that STRs reflect diagnosed alcohol abuse during service.  However, there are no other diagnosed psychiatric disabilities, and the Veteran's September 1991 report of medical examination documented a normal psychiatric evaluation.  In addition, his September 1991 report of medical history indicated no frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.

December 2001 private treatment records reflect diagnosed bipolar disorder II; however, in March 2003, the Veteran terminated treatment for his mood disorder.

A May 2007 VA examination report reflects a past medical history of bipolar disorder II and alcohol dependence in 2001.  The VA examiner conducted an in-person interview of the Veteran, reviewed his claims file, and opined that the Veteran did not meet the criteria for a psychiatric diagnosis under the DSM-IV.  

A July 2012 VA examination report indicates that the Veteran's psychiatric condition less likely than not had its onset during service, or was otherwise related to service because the Veteran's symptoms started a few years after his separation in 1991, and the separation examination was silent as to any psychiatric diagnosis.  However, the VA examiner did not provide a psychiatric diagnosis.

A March 2016 VA examiner clarified that the Veteran did not have a current psychiatric disability.  The VA examiner reviewed the Veteran's claims file, conducted an in-person interview, and opined that the Veteran never had a psychiatric condition from September 2006, the date the Veteran's filed his claim, to the present. 

After consideration of all of the evidence of record, to include that set forth above, the Board finds that service connection for a psychiatric disability is not warranted.  The evidence shows that the Veteran does not have a diagnosis of a mental health disorder within the appeal period.  VA examinations show that the Veteran does not meet the criteria under the DSM-IV for a current psychiatric disability, and the Veteran has not supplied any medical evidence of such a disability at any time during the pendency of the claim.  Therefore, no disability being present, the criteria for service connection have not been met.  See Brammer, 3 Vet. App. at 225.

Nervous Twitching

Concerning the Veteran's claim for nervous twitching, STRs reflect no complaints, treatments, or diagnoses for nervous twitching or tics.  To the contrary, the Veteran's September 1991 report of medical examination reflected normal evaluations, and the report of medical history indicated no nervous trouble of any sort.

A May 2007 VA examination report documents the Veteran's statements that he experienced recurrent muscle twitching, mostly involving his right lower leg and occasionally his left lower leg, especially as they related to his psychiatric and nervous conditions.  The Veteran explained that he had twitching on an average of twice per week that lasted approximately 15 minutes to one hour.  He denied taking any medication for it.  The in-person examination revealed no muscle twitching, and no objective clinical signs of any muscular disease.

A July 2012 VA examination report indicates that the Veteran experienced twitching in both legs when he was nervous, approximately three to four times per week and lasting for a few minutes to one hour.  The examiner noted that the Veteran did not exhibit nervous twitching during a bilateral feet examination.  The examiner opined that the Veteran's current complaints of nervous twitching were likely related to his psychiatric condition. 

October 2014 private treatment records reflect no present or past problems related to the neurological organ system.  The physician found that there was no evidence of paralysis, stroke, tics, tremors, or seizures.

A March 2016 VA examination report documents the Veteran's statements that he used to have twitching in both feet when he was nervous and that he was not taking medication for it.  The examiner found that there was no evidence of twitching during the examination.  The examiner noted that since the Veteran stated that he experienced the twitching when he was nervous, the condition was not related to exposure to chemicals or environmental hazards during service, but likely related to a psychiatric condition. 

After consideration of all of the evidence of record, to include that set forth above, the Board finds that service connection for nervous twitching is not warranted.  The evidence shows that the Veteran does not have a diagnosis for nervous twitching at any point pertinent to the appeal period.  While the Veteran contended that he experienced twitching of his legs three to four times a week whenever he was nervous, the VA examiners all noted that there was no objective finding of any twitching.  In addition, in October 2014, the Veteran denied any neurological problems, to include tics or tremors.  The Board acknowledges that the March 2016 VA examiner stated that the Veteran's nervous twitching was likely due to a psychiatric condition and not due to exposure to chemicals or environmental hazards during service.  As noted above, however, the Veteran has not met the diagnostic criteria for a psychiatric disability.  

Thus, the Board finds that the Veteran does not have a current psychiatric disorder or a current nervous twitching disability.  As such, the Board finds that service connection for nervous twitching of the bilateral legs is not warranted.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a psychiatric disorder, to include as a manifestation of an undiagnosed illness or other qualifying chronic disability under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317, is denied.




Service connection for nervous twitching, to include as due to a psychiatric disorder, and as a manifestation of an undiagnosed illness or other qualifying chronic disability under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317, is denied.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the Veteran's remaining claims.

Concerning the Veteran's bilateral foot disability, in its January 2016 remand, the Board recharacterized the Veteran's claim to include any foot disability and requested that the Veteran be scheduled for a VA examination to determine whether any foot disorder or pain was related to service.  While March 2016 x-rays reflect that the Veteran has plantar calcaneal spurs and August 2015 private treatment records diagnosed left foot plantar fasciitis, the March 2016 VA examiner failed to address whether these diagnoses were related to service.  Instead, the March 2016 VA examiner only provided a negative medical opinion in regards to flatfoot/pes planus.  As such, the Board finds that its January 2016 remand directives were not substantially complied with and that a remand is necessary to obtain an addendum opinion concerning any bilateral foot disorder.  See Stegall, 11 Vet. App. at 271; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In regards to the Veteran's claim for chronic joint pain, the March 2016 VA examiner noted that the Veteran's joint pains were in the bilateral shoulders, hands, elbows, and knees; and he diagnosed bilateral strain of the joints.  He opined that it was less likely than not that the chronic joint pain was incurred in or due to service because the Veteran was experiencing acute strain of the joints, which was a "diagnosable chronic multi-symptom illness with a partially explained etiology."  The examiner stated that the claims file did not contain any evidence of serious injuries or chronic joint pains during service or immediately following service.  He also reported that acute strain was not one of the etiologies due to exposure to chemicals and/or environmental hazards.

The Board notes, however, that 38 C.F.R. § 3.317 states that a "qualifying chronic disability" must have manifested either during the Veteran's Persian Gulf War service or to a degree of 10 percent or more after separation from service.  It does not require that the disability have manifested immediately after service.  Here, in October 1998, the Veteran complained of pain in his left shoulders, with a past medical history of right shoulder pain; the physician's impression was mild left rotator cuff tendonitis.  In June 2000, the Veteran reported that he experienced joint pain in the shoulders, elbows, lower back, and knees since his deployment in Desert Storm and that he was in a motor vehicle accident 10 years before.  A May 2007 VA examination opined that the Veteran experienced chronic diffuse joint pains of unknown etiology by history since 1991.  As such, the Board finds that there are several notations in the records showing continued joint pain after service.  

Further, the Board finds the March 2016 VA opinion is unclear and therefore inadequate.  The March 2016 VA examiner stated that the Veteran's chronic joint pain was a "diagnosable chronic multi-symptom illness with a partially explained etiology."  Under 38 C.F.R. § 3.317, a Veteran may be service connected for a "qualifying chronic disability," which includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations.  Here, the VA examiner stated that the Veteran had a "chronic multi symptom illness" but did not define the cluster of symptoms that defined it.  Further, the VA examiner stated that the Veteran's chronic joint pains had a "partially explained etiology" but did not provide a rationale or explain what he meant by this.  In addition, the examiner did not address the Veteran's statements, which are corroborated by contemporaneous treatment records, that he has experienced chronic joint pain since service.  As such, the Board finds that a remand is required to obtain an addendum opinion to clarify the March 2016 VA examiner's opinion.  See Barr, 21 Vet. App. at 307

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims file to the VA examiner who provided the March 2016 VA examination of his bilateral foot disability for an addendum medical opinion.  The claims file must be made available to and reviewed by the examiner.

If the examiner is no longer available, or the examiner determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

a) The examiner should note and detail all assertions as to problems associated with the Veteran's complaints of bilateral foot disability, current and documented.  The examiner should discuss the onset, frequency, duration, and severity of the asserted symptoms and state what precipitates and what relieves them.

b) The examiner should list all diagnosed disability(ies) associated with the Veteran's complaints of bilateral foot disability, to include plantar fasciitis and plantar calcaneal spur.  

For each such diagnosed disorder established, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset during any period of the Veteran's military service or is otherwise related to such service, to include exposures while serving in Southwest Asia. 

c) If any symptoms associated with the Veteran's complaints of bilateral foot disability are determined to not be associated with a known clinical diagnosis, the examiner must specify whether the Veteran has objective indications of a qualifying chronic disability, to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations. 

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay assertions, to include assertions as to the nature, onset and continuity of symptoms.

If the examiner is unable to provide the requested information without resorting to undue speculation, then he or she must explain why.  The examiner must also indicate whether the phrase "without resorting to mere speculation" reflects the limitations of knowledge in the medical community at large as opposed to the limits of his/her knowledge and expertise in particular.

2.  Refer the Veteran's claims file to the VA examiner who provided the March 2016 VA examination of his chronic joint pain for an addendum medical opinion.  The entire claims file must be made available to and reviewed by the examiner.

If the examiner is no longer available, or the examiner determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

a) The examiner should note and detail all assertions as to problems associated with the Veteran's complaints of chronic joint pain, current and documented.  The examiner should discuss the onset, frequency, duration, and severity of the asserted symptoms and state what precipitates and what relieves them.

b) The examiner should list all diagnosed disability(ies) associated with the Veteran's complaints chronic joint pain, if any.  

For each such diagnosed disorder established, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset during any period of the Veteran's military service or is otherwise related to such service, to include exposures while serving in Southwest Asia. 

c) If any symptoms associated with the Veteran's complaints of chronic joint pain are determined to not be associated with a known clinical diagnosis, the examiner must specify whether the Veteran has objective indications of a qualifying chronic disability, to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay assertions, to include assertions as to the nature, onset and continuity of symptoms.

If the examiner is unable to provide the requested information without resorting to undue speculation, then he or she must explain why.  The examiner must also indicate whether the phrase "without resorting to mere speculation" reflects the limitations of knowledge in the medical community at large as opposed to the limits of his/her knowledge and expertise in particular.

3.  Following any additional indicated development, review the claims file and readjudicate the issues remaining on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


